Citation Nr: 1022054	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  98-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee surgeries for a torn medical meniscus and X-ray 
evidence of arthritis, currently rated as 10 percent.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 
1988. 

The claims currently before the Board of Veterans' Appeals 
(Board) arise from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina .

The Board in January 2000 and August 2003 remanded this case 
for additional development.  In April 2006, the Board denied 
the issues on appeal.  The claimant appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a May 2008 memorandum decision, the Court set aside the 
Board's decision and remanded it for further adjudication.  
In August 2009, the Board remanded this case again for 
additional development.


FINDINGS OF FACT

1.  Since June 5, 1996, residuals of left knee surgeries for 
a torn medical meniscus have been productive of slight 
lateral instability.

2.  Since June 5, 1996, residuals of left knee surgeries for 
a torn medical meniscus and X-ray evidence of arthritis have 
not been manifested by either flexion limited to 45 degrees 
or by extension limited to 10 degrees.

3.  The evidence in this case does not show such an 
exceptional disability picture that the assigned schedular 
evaluations for residuals of left knee surgeries for a torn 
medical meniscus and X-ray evidence of arthritis are 
inadequate.

4.  The Veteran's service-connected disabilities are 
residuals of left knee surgeries for a torn medical meniscus 
and X-ray evidence of arthritis, evaluated as 10 percent 
disabling for lateral instability and 10 percent disabling 
for X-ray evidence of arthritis; a duodenal ulcer, evaluated 
as 10 percent disabling; and post-operative residuals of 
plantar warts, evaluated as noncompensably disabling.  His 
combined evaluation is 30 percent from June 5, 1996.

5.  The appellant's service-connected disabilities alone do 
not preclude him from securing or following substantially 
gainful employment consistent with his education and 
industrial background.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent evaluation for lateral 
laxity a residual of left knee surgeries for a torn medical 
meniscus since June 5, 1996, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2009).

2.  Since June 5, 1996, arthritis of the left knee does not 
meet the criteria for an evaluation greater than 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2009).

3.  The criteria for referral of residuals of left knee 
surgeries for a torn medical meniscus and X-ray evidence of 
arthritis for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2009).

4.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2002, March 2004, June 2005, 
and September 2009 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  In the September 2009 correspondence, VA 
notified the appellant of how VA determines the disability 
rating and effective date and he was provided notice of the 
specific rating criteria used to evaluate the knee 
disability.  The claims were most recently readjudicated in a 
May 2010 supplemental statements of the case.  Thus, any 
timing error as to VCAA notice was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  

The RO obtained VA treatment records dated from 1997 to 2010.  
Pursuant to the January 2000 remand, the RO obtained records 
from the Social Security Administration and the Veteran 
underwent VA examinations in April and May 2000.  Pursuant to 
the August 2003 remand, the RO obtained additional VA 
treatment records.  The claimant's former representative 
submitted treatment records from Miller Orthopedic Center and 
the Presbyterian Orthopedic Hospital.  The appellant 
underwent a VA examination in October 2005.  Pursuant to the 
August 2009 remand, the RO in the September 2009 
correspondence asked the Veteran to identify treatment for 
his left knee disability.  In a November 2009 letter, the 
claimant's counsel indicated that they had no other 
information or evidence to give VA to substantiate the 
appellant's claim.  In November 2009 and May 2010, the 
Veteran underwent VA examinations.  The November 2009 VA 
examiner provided an addendum in February 2010 to the 
examination report.

In short, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.

Entitlement to an increased evaluation for residuals of left 
knee surgeries for a torn medical meniscus and X-ray evidence 
of arthritis, currently rated as 10 percent.

Governing law and regulations

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
traumatic arthritis is rated as degenerative arthritis which 
in turn is rated based upon the nature and extent of any 
limitation of motion.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

Leg flexion limited to 60 degrees warrants a noncompensable 
evaluation, and flexion limited to 45 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Leg extension limited to 5 degrees warrants a noncompensable 
evaluation and extension limited to 10 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The 
basis for the opinion is that the knee has separate planes of 
movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or instability and a 20 percent 
evaluation is assigned for moderate recurrent subluxation or 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of motion and instability of the knee are two, 
separate disabilities, and a veteran may be rated separately 
for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997) (when a claimant has arthritis and is rated 
under instability of the knee, those two disabilities may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 or 5010 and Diagnostic Code 5257).

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for a dislocated semilunar cartilage, with frequent episodes 
of locking, pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Analysis

In a March 1991 rating decision, VA granted entitlement to 
service connection for residuals of left knee surgery for a 
torn medial meniscus and assigned a 10 percent disability 
rating under Diagnostic Code 5257.  In a November 1997 rating 
decision, the RO in essence granted service connection for X-
ray evidence of arthritis of the left knee.  The RO changed 
the applicable code from Diagnostic Code 5257 to Diagnostic 
Code 5010-5260 and continued the 10 percent disability 
rating.  38 C.F.R. § 4.71a.  A January 1998 rating decision 
reflects that a 100 percent temporary disability rating 
pursuant to 38 C.F.R. § 4.30 was assigned from July 23, 1997, 
to January 31, 1998.

The Veteran has had repeated medial meniscus repairs and has 
complained of locking, pain, and effusion.  The July 2002 VA 
examiner made an assessment of a total medial meniscectomy.  
Therefore, the Board must consider whether a separate rating 
under Diagnostic Code 5258 is warranted.  A review of the VA 
examination reports dated from November 1998 to May 2010, as 
well as VA treatment records dated from 1997 to 2010, Social 
Security Administration records, and private treatment 
records dated in 1997 and 1998, however, shows that left knee 
surgery residuals for a torn medical meniscus have not been 
manifested by frequent episodes of locking, pain, and 
effusion into the joint.  

While 1997 VA and private treatment records reveal that the 
left knee was swollen, a November 1998 VA examination 
revealed a negative Lachman's sign, and McMurray's testing 
was also negative.  This examination did not report any 
evidence of effusion, and while the appellant reported 
complaints of locking evidence of same was not confirmed on 
examination.  In April 2000 and July 2002 VA examiners 
specifically found no effusion.  The October 2005 VA examiner 
noted that the appellant denied frequent episodes of left 
knee joint locking or effusion.  Indeed, the claimant at that 
time denied any locking since 2003.  

The Veteran reported to the November 2009 VA examiner that he 
had occasional locking and swelling.  While mild bony 
swelling was noted, effusion was not reported on examination.  
Furthermore, the May 2010 VA examiner found no effusion 
during the physical examination.  To the extent that the 
appellant is claiming frequent locking, pain, and effusion, 
the Board places greater weight on the objective medical 
evidence indicating that such symptomatology is not frequent 
than on the claimant's lay assertions.  Therefore, a separate 
compensable rating under Diagnostic Code 5258 is not 
warranted.

Turning to whether a separate compensable rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a March 1997 
VA treatment record shows that the Veteran complained of his 
left knee giving out.  September and November 1997 private 
treatment records reveal a vague or trace positive Lachman's 
test and a positive McMurray's test.  The April 2000 VA 
examination revealed 1+ laxity of the anterior cruciate 
ligament and the July 2002 VA examination report reflects 
that there was a painful click with the McMurray's test.  The 
November 2009 VA examination report reveals that there was 
laxity with varus and valgus stresses, and the May 2010 VA 
examination report shows that there was pain during the 
McMurray's test.  Thus, resolving reasonable doubt in the 
appellant's favor, the Board finds that a separate 10 percent 
evaluation under Diagnostic Code 5257 for residuals of left 
knee surgeries for a torn medical meniscus since June 5, 
1996, due to slight instability or subluxation is warranted.

The Veteran is not, however, entitled to a separate 
evaluation in excess of 10 percent under Diagnostic Code 
5257.  Except for the findings in the above-mentioned VA 
examination reports and private treatment records, VA 
examination reports and treatment records show negative 
McMurray's sign, Lachman's sign, drawer's sign, and varus and 
valgus stresses.  To the extent that he is claiming 
instability and laxity to be moderate in severity, the Board 
assigns greater weight to objective medical evidence 
indicating that the instability and laxity is no more than 
slight in nature than on the Veteran's assertions.  

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, however, where a diagnostic code is not 
predicated on a limited range of motion alone the provisions 
of these regulations do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

As to the nature of any limitation of motion due to arthritis 
VA examination reports, VA and private treatment records, and 
Social Security Administration records consistently show left 
knee extension to five degrees or less, and flexion to least 
105 degrees or more.  Neither limitation warrants a 
compensable evaluation under Diagnostic Code 5260 or 5261.  
As a result, the appellant does not warrant separate 
evaluations for a limitation of extension or a limitation of 
flexion because he does not meet the criteria for a 10 
percent evaluation under either Diagnostic Code.  See 
VAOPGCPREC 09-04; 69 Fed. Reg. 59,990  .

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), the evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  Id. at 204-07.  

Various treatment records and examination reports show that 
the Veteran has complained of left knee pain.  The October 
2005 VA examiner noted that there was weakened movement, 
excess fatigability, or incoordination due to the left knee.  
The examiner also opined that slight right-sided 
incoordination was consistent with a recent cerebrovascular 
accident.  At the November 2009 and May 2010 VA examinations, 
there was end-of-range pain but no significant pain apparent 
during the remainder of range-of-motion testing and no 
additional limitation of motion following repetitive use.  As 
to the claimant's report of flare-ups at the 2009 and 2010 VA 
examinations and other reports of pain, the Board places 
greater weight on the objective findings of the October 2005, 
November 2009, and May 2010 VA examinations than on the 
claimant's lay reports regarding limitations during flare-ups 
or due to pain.  While the appellant may subjectively report 
his pain with accuracy, clinicians are best trained to 
determine the nature and extent of any loss of motion.

With regard to extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render his schedular ratings 
inadequate.  The claimant's residuals of left knee surgeries 
for a torn medical meniscus with X-ray evidence of arthritis 
are evaluated under the applicable diagnostic codes that 
specifically contemplate the level of occupational impairment 
caused by the disability.  

The evidence of record does not reflect that the appellant's 
residuals of left knee surgeries for a torn medical meniscus 
and X-ray evidence of arthritis have caused a marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
Veteran asserts in various statements that he is unable to 
work because of his left knee disability.  In the May 2008 
memorandum decision, the Court notes that in November 1997 
private treatment records, a medical doctor commented that 
the claimant "was out of work due to pain in his knee that 
worsened during weight-bearing activities and that he would 
undergo knee surgery to address the problem;" that an April 
1998 private treatment record states "that the pain 
continued after surgery;" and that the October 2005 VA 
examiner commented that the appellant "continued to suffer 
'a sharp, cutting pain in his left knee."  May 2008 
memorandum decision, page 2.  

As for the comment in the November 1997 private treatment 
records, the Veteran received a total temporary disability 
rating pursuant to 38 C.F.R. § 4.30 from July 23, 1997 to 
January 31, 1998, hence, he received the maximum rating for 
any interference with employment at that time.  An October 
1997 statement from the appellant's former employer shows 
that he received weekly disability insurance during his leave 
of absence between March 4, 1997, and October 13, 1997.  

As for complaints of pain in the above-mentioned records, 
these complaints were considered in the schedular rating 
pursuant to DeLuca.  These complaints of pain do not, in and 
of themselves, show that any employment interference due to 
the left knee disability alone caused impairment with 
employment over and above that contemplated by the two 
assigned 10 percent schedular ratings.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (A high rating is recognition that the 
impairment makes it difficult to obtain or keep employment.).

April 1998 private treatment records reflect that the Veteran 
was considered "disabled from work for another 3 weeks."  
This notation was made in the context of the necessity for 
convalescence due to his December 1997 arthroscopy.  Notably, 
in a November 2002 rating decision, the RO denied entitlement 
to an extension of a temporary total evaluation pursuant to 
38 C.F.R. § 4.30 past January 31, 1998.  The claimant filed a 
timely notice of disagreement with that denial but he failed 
to perfect an appeal by filing a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  Moreover, the 
April 1998 notation does not, in and of itself, show that any 
employment interference due to the left knee disability alone 
caused impairment with employment over and above that 
contemplated in the two assigned 10 percent schedular 
ratings.  Van Hoose.

Turning to the decision granting Social Security disability 
benefits, VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including the 
Social Security Administration.  Still, that agency found 
that the appellant is disabled and on SSA Form 831-U3, listed 
post operative residuals of knee surgeries as the primary 
diagnosis.  The actual decision granting benefits, however, 
reflects that the claimant has three disabilities deemed to 
be "severe" under the Social Security Act: the left knee 
disability, mental retardation, and Raynaud's phenomena with 
severe pain and upper extremity dysfunction.  Thus, the 
Social Security Administration determined that the appellant 
was disabled only in part due to his left knee disability.  
He was not granted disability benefits due to his knee 
disorder alone.  

A December 1998 private physical examination report done in 
conjunction with the Social Security disability claim 
contains an opinion of Dr. Shealy indicating that the Veteran 
"has a number of medical problems which would severely limit 
his abilities to engage in any active gainful employment."  
December 1998 private physical examination report, page 7.  
While Dr. Shealy diagnosed a left knee disability, he also 
diagnosed other disabilities.  More importantly, he did not 
opine that the left knee disability alone "would severely 
limit his abilities to engage in any active gainful 
employment."  Id.

The VA examiner who conducted the November 2009 examination 
opined that, depending on the claimant's education level and 
mental acuity, he could be employable in a sedentary work 
environment.  Thus, the examiner opined that the Veteran was 
not unemployable in a sedentary work environment because of 
his left knee disability alone.  The Board places greater 
weight on the November 2009 VA examiner's finding, the 
December 1998 private examination report, the April 1998 
private treatment records, and the appellant's assertions 
regarding the impact his left knee disability has had on his 
employment.  It again bears emphasis that while the appellant 
has been granted Social Security disability benefits, those 
benefits were not solely due to a left knee disorder.  Hence, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to a total disability evaluation based upon 
individual unemployability.

Governing law and regulations

A total rating based on unemployability due to service- 
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one service-connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

VA's general counsel has held that 38 C.F.R. § 4.16 
authorizes the Department of Veterans Affairs to assign a 
total disability rating based upon a veteran's temporary 
(i.e., non- permanent) inability to follow a substantially 
gainful occupation. VAOPGCPREC 5-2005; 72 Fed. Reg. 5,802 
(2007).  VA's general counsel has also held that the fact 
that the schedular ratings are intended to compensate for 
considerable periods of time lost from work strongly suggests 
that VA does not intend to authorize an extraschedular total 
disability rating for each individual period of time lost 
from work without regard to the frequency and duration of 
such periods and their overall effect on the veteran's 
employability.  Id.  VA's general counsel has stated that not 
every period of an inability to work will establish an 
inability to follow a substantially gainful occupation 
warranting a total disability rating based on individual 
unemployability because it may be possible to secure and 
retain employment and to earn significant income despite 
occasional periods of incapacity.  Id.  VA's general counsel 
held that VA must make determinations regarding ability or 
inability to follow a substantially gainful occupation on a 
case-by-case basis, taking into account such factors as the 
frequency and duration of periods of incapacity or time lost 
from work due to disability, a veteran's employment history 
and current employment status, and a veteran's annual income 
from employment, if any.  Id.

Analysis

The Veteran's service-connected disabilities are residuals of 
left knee surgeries for a torn medical meniscus and X-ray 
evidence of arthritis, evaluated as 10 percent disabling for 
lateral instability and 10 percent disabling for X-ray 
evidence of arthritis; a duodenal ulcer, evaluated as 10 
percent disabling; and post-operative residuals of plantar 
warts, evaluated as noncompensably disabling.  His combined 
evaluation is 30 percent from June 5, 1996.  See 38 C.F.R. § 
4.25.    The appellant's combined rating thus fails to 
satisfy the minimum percentage requirements for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities under 38 C.F.R. § 4.16(a).  
Although the Board has assigned a separate 10 percent 
disability rating for lateral instability, the Veteran is not 
prejudiced by the Board's consideration of this claim at this 
time because the overall combined evaluation is still less 
than 60 percent.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

That notwithstanding, a total disability evaluation based on 
individual unemployability due to service connected disorders 
may nevertheless be assigned where the schedular rating for 
the compensable disabilities is less than 100 percent when it 
is found that the compensable disabilities alone are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, the 
issue is whether his service-connected disabilities precluded 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356 (1991).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether a veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose.

A review of VA examination reports, VA and private treatment 
records, and Social Security Administration records shows 
that the Veteran 's service-connected disabilities alone do 
not preclude him from securing or following substantially 
gainful employment consistent with his education and 
industrial background.  
 
The appellant has a high school education, but mental 
retardation has been diagnosed.  He is not service connected 
for mental retardation.  He last worked in March 1997 at 
which time he was employed at a plywood company.

The Board has weighed the evidence regarding unemployability 
due to the left knee disability in the extraschedular 
consideration discussion regarding that disability.  Again, 
the November 2009 VA examiner did not opine that the Veteran 
was unemployable in a sedentary work environment because of 
his left knee disability alone.  The Board places greater 
weight on the finding of the November 2009 VA examiner, and 
again, the Social Security Administration did not grant 
disability benefits based on his left knee disorder alone.  
These findings warrant greater weight than the December 1998 
private examination report, the April 1998 private treatment 
records, and the appellant's lay assertions regarding the 
impact his left knee disability has had on his employment on 
a temporary or permanent basis.  

Turning to the duodenal ulcer, an April 1998 VA treatment 
record shows an assessment of peptic ulcer disease.  
Notwithstanding that assessment, a May 1998 VA upper 
gastrointestinal series revealed no ulcer, and the May 2000 
and July 2002 VA examination reports reflect no current 
diagnosis of peptic ulcer disease.  More importantly, the May 
2000 VA examiner opined that there was no disorder of the 
upper gastrointestinal tract that renders him unemployable.  
There is no medical evidence that the Veteran is unemployable 
because of his noncompensable post-operative residuals of 
plantar warts.  

Therefore, the appellant's service-connected disabilities, by 
themselves, are not of such severity as to render him 
unemployable.  Stated differently, the record does not 
reflect some factor, which takes the claimant's case outside 
the norm.  As such, entitlement to a total disability rating 
based on individual unemployability is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The appeal is denied.

ORDER

A 10 percent evaluation, but not higher, since June 5, 1996, 
is granted for recurrent subluxation or lateral laxity due to 
residuals of left knee surgeries for a torn medical meniscus, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for X-
ray evidence of left knee arthritis is denied.

A total rating for compensation based upon individual 
unemployability due to service-connected disabilities is 
denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


